Citation Nr: 9920196	
Decision Date: 07/22/99    Archive Date: 07/28/99

DOCKET NO.  98-01 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Stephen L. Higgs, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1970 to August 
1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in April 1997 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire.

The veteran presented testimony at a hearing before the 
undersigned Board member in March 1999.


REMAND

The veteran has been diagnosed as having PTSD related to 
military service.
During his March 1999 hearing before the undersigned Board 
member, the veteran provided additional information which may 
be helpful in attempting to verify his claimed stressor.  The 
veteran pointed to a time frame of roughly April 1972, give 
or take a week or so, during which time he saw a dismembered 
pilot's head in a helmet after a plane crash at an airport 
where he was stationed.  He described himself as being part 
of "Red Horse," typically assigned duty in a combat area.  
He said the airport where he saw the pilot's head was in 
Tahkli, Thailand (possibly at Korat RTAFB).  He said that the 
base of assignment as far as Air Force records were concerned 
was Kadena Air Force Base in Okinawa.

The VA has the duty to assist the veteran in the development 
of facts pertinent to his claim.  38 U.S.C.A. § 5107(a).  The 
United States Court of Appeals for Veterans Claims has held 
that the duty to assist the veteran includes obtaining 
medical records and medical examinations where indicated by 
the facts and circumstances of an individual case.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).

On the basis of the above and pursuant to 38 C.F.R. § 19.9, 
the Board determines that further development of the evidence 
is essential for a proper appellate decision and, therefore, 
remands the matter to the RO for the following action:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
private and VA, who may possess 
additional records pertinent to his 
claim.  With any necessary authorization 
from the veteran, the RO should attempt 
to obtain copies of those treatment 
records which have not been obtained 
previously. 

2.  The RO should also request that the 
veteran provide more specific facts, if 
available, about the stressful event he 
claims to have experienced in service.  
He should be asked to provide dates, 
places, and detailed descriptions for 
each event, and the name and other 
identifying information concerning any 
individual involved in the incidents.

3.  The RO should request any morning 
reports for the veteran's unit for the 
months of March, April and May 1972 (see 
page 5 of Board hearing transcript) from 
the Director, National Archives and 
Records Administration, Attn:  NCPMA-O, 
9700 Page Blvd., St. Louis, MO 63132.

4.  The RO should conduct any additional 
stressor development warranted in light 
of the veteran's claimed involvement in 
Red Horse at Tahkli,Thailand in 
approximately April 1972.

5.  Whether or not a response is received 
from the veteran, the RO should prepare a 
summary of the veteran's alleged 
stressors and forward it with a copy of 
the transcript of his March 1999 hearing 
testimony, the morning reports received, 
the veteran's DD-214 and any other 
service records found, and this remand, 
to the U.S. Armed Services Center for 
Research of Unit Records for verification 
of the veteran's alleged stressor.  The 
Center should be informed that the 
veteran's Air Force (AF) Form 7 or 11 
cannot be provided because, according to 
the National Personnel Records Center, no 
AF Form 7 or 11 is on file.  If the other 
information provided by the veteran is 
adequate, the Center should attempt to 
verify the veteran's claimed stressor.

6.  Thereafter, the RO should review the 
claims file and ensure that all requested 
development actions have been conducted 
and completed in full.  Then, the RO 
should undertake any other indicated 
development.

7.  Then, the RO should readjudicate the 
veteran's claim for service connection 
for PTSD.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a Supplemental 
Statement of the Case, and the veteran and his representative 
should be provided an opportunity to respond.  The case 
should then be returned to the Board for further appellate 
consideration, if otherwise in order.  By this REMAND, the 
Board implies no conclusion, either legal or factual, as to 
any final outcome warranted.  No action is required of the 
veteran until he is otherwise notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals


 

